DETAILED ACTION
Amended claims 1-6, 9-15 and 18-20 of U.S. Application No. 17/181,257 filed on 06/20/2022 are presented for examination. 

Allowable Subject Matter
Claims 1-6, 9-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display panel, comprising: a color filter substrate; an array substrate opposite to the color filter substrate and comprising a plurality of pixel areas arranged in an array, each of the plurality of pixel areas comprising a plurality of signal lines, wherein the plurality of signal lines comprise two adjacent horizontal signal lines and two adjacent vertical signal lines perpendicular to the two adjacent horizontal signal lines, and each of the plurality of pixel areas is formed by two adjacent horizontal signal lines and two adjacent vertical signal lines; each of the plurality of pixel areas is provided with a light-emitting diode, and each of the plurality of light-emitting diodes being electrically connected to one of the two adjacent horizontal signal lines and one of the two adjacent vertical signal lines; a liquid crystal layer located between the array substrate and the color filter substrate; a common electrode located on a surface of the color filter substrate facing the liquid crystal layer; and a plurality of compensation electrodes arranged at intervals and located on a surface of the array substrate facing the liquid crystal layer, the common electrode being opposite to the plurality of compensation electrodes, and the plurality of compensation electrodes corresponding to the plurality of light-emitting diodes one by one, and when one of a plurality of light-emitting diodes is abnormal, a corresponding compensation electrode of the plurality of compensation electrodes being configured to adjust a deflection direction of liquid crystal molecules to control a direction of light. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Wang et al (U.S. PGPub No. 2021/0389635) teaches a display panel (Figs 2 and 3), comprising: an array substrate (Fig 3, 11; para 0051 lines 3-7) comprising a plurality of pixel areas (Fig 2, 20) arranged in an array, each of the plurality of pixel areas comprising signal lines (51, 52), wherein the plurality of signal lines comprise two adjacent horizontal signal lines (the horizontal power signal lines) and two vertical signal lines (the vertical power signal lines) perpendicular to the two horizontal signal lines, and each of the plurality of pixel areas is formed by two adjacent horizontal signal lines and two adjacent vertical signal lines (Fig 2); each of the plurality of pixel areas is provided with a light-emitting diode (40), and each of the plurality of light emitting diodes being electrically connected to one of the two adjacent horizontal signal lines and one of the two adjacent vertical signal lines (Fig 2); and a plurality of compensation electrodes (Figs 2 and 3, 221 and 222) arranged at intervals and located on a surface of the array substrate (11), and the plurality of compensation electrodes (221, 222) corresponding to the plurality of light-emitting diodes (40) one by one (Fig 3).
Kim (U.S. PGPub No. 2013/0265532) teaches a color filter substrate (Fig 2, 200); a liquid crystal layer (300) located between the array substrate (100) and the color filter substrate (200); a common electrode (240) located on a surface of the color filter substrate (200) facing the liquid crystal layer (300).
However, neither Wang, nor Kim, teach or suggest, the specific limitations of “a plurality of compensation electrodes arranged at intervals and located on a surface of the array substrate facing the liquid crystal layer, the common electrode being opposite to the plurality of compensation electrodes, and the plurality of compensation electrodes corresponding to the plurality of light-emitting diodes one by one, and when one of a plurality of light-emitting diodes is abnormal, a corresponding compensation electrode of the plurality of compensation electrodes being configured to adjust a deflection direction of liquid crystal molecules to control a direction of light” nor would it have been obvious to do so in combination.
Claims 2-6, 9-10 and 20 are also allowable for depending on claim 1. 

Claim 11 recites a repairing method of a display panel, comprising: providing a color filter substrate and an array substrate opposite to the color filter substrate and comprising a plurality of pixel areas arranged in an array, and each of the plurality of pixel areas comprising a plurality of signal lines, wherein the plurality of signal lines comprise two adjacent horizontal signal lines and two adjacent vertical signal lines perpendicular to the two adjacent horizontal signal lines, and each of the plurality of pixel areas is formed by two adjacent horizontal signal lines and two adjacent vertical signal lines; each of the plurality of pixel areas is provided with a light-emitting diode, and each of the plurality of light-emitting diodes being electrically connected to one of the two adjacent horizontal signal lines and one of the two adjacent vertical signal lines; providing a liquid crystal layer to be located between the array substrate and the color filter substrate; providing a common electrode to be located on a surface of the color filter substrate facing the liquid crystal layer; providing a plurality of compensation electrodes to be arranged at intervals and located on a surface of the array substrate facing the liquid crystal layer, the common electrode being opposite to the plurality of compensation electrodes, and the plurality of compensation electrodes corresponding to the plurality of light-emitting diodes one by one, and when one of a plurality of light-emitting diodes is abnormal, a corresponding compensation electrode of the plurality of compensation electrodes being configured to adjust a deflection direction of liquid crystal molecules to control a direction of light; performing a detection process to determine whether at least one light-emitting diode is abnormal; and performing a repairing process to connect the compensation electrodes that corresponds to an abnormal light-emitting diode with a corresponding signal line when the abnormal light- emitting diode is detected. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 11, Wang et al (U.S. PGPub No. 2021/0389635) teaches a display panel (Figs 2 and 3), comprising: an array substrate (Fig 3, 11; para 0051 lines 3-7) comprising a plurality of pixel areas (Fig 2, 20) arranged in an array, each of the plurality of pixel areas comprising signal lines (51, 52), wherein the plurality of signal lines comprise two adjacent horizontal signal lines (the horizontal power signal lines) and two vertical signal lines (the vertical power signal lines) perpendicular to the two horizontal signal lines, and each of the plurality of pixel areas is formed by two adjacent horizontal signal lines and two adjacent vertical signal lines (Fig 2); each of the plurality of pixel areas is provided with a light-emitting diode (40), and each of the plurality of light emitting diodes being electrically connected to one of the two adjacent horizontal signal lines and one of the two adjacent vertical signal lines (Fig 2); and a plurality of compensation electrodes (Figs 2 and 3, 221 and 222) arranged at intervals and located on a surface of the array substrate (11), and the plurality of compensation electrodes (221, 222) corresponding to the plurality of light-emitting diodes (40) one by one (Fig 3).
Kim (U.S. PGPub No. 2013/0265532) teaches a color filter substrate (Fig 2, 200); a liquid crystal layer (300) located between the array substrate (100) and the color filter substrate (200); a common electrode (240) located on a surface of the color filter substrate (200) facing the liquid crystal layer (300).
Lee et al (U.S. PGPub No. 2010/0214503) teaches a repairing method that detects broken signal lines and repairing the signal lines by electrically connecting the broken signal lines (para 0006).
However, neither Wang, Kim, nor Lee, teach or suggest, the specific limitations of “a plurality of compensation electrodes arranged at intervals and located on a surface of the array substrate facing the liquid crystal layer, the common electrode being opposite to the plurality of compensation electrodes, and the plurality of compensation electrodes corresponding to the plurality of light-emitting diodes one by one, and when one of a plurality of light-emitting diodes is abnormal, a corresponding compensation electrode of the plurality of compensation electrodes being configured to adjust a deflection direction of liquid crystal molecules to control a direction of light” nor would it have been obvious to do so in combination.
Claims 12-15 and 18-19 are also allowable for depending on claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/7/2022